Atkinson, J.
1. The ground of the motion for new trial which complains , of the omission to charge “ the law of mutual protection as contained in'the Code (-Penal), sec. 74 and 75” is without merit, as there was no evidence -on which to base ,such charge.
2. The ground of .the motion for new trial based on alleged newly discovered evidence was without merit, as the only portion of this evidence which is not impeaching is unsupported by the affidavit of the alleged newly discovered witness, and the facts alleged show that they were not newly discovered.
3. The evidence was sufficient to support the verdict, and the judge did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur.